. gs
‘ys Case 2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page1of37 PagelD 39

yy

IN THE CHANCERY COURT OF TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

 

KEVIN MAYO and RHONDA MAYO,

 

Petitioners,
vs. NO: CH-19-1292
. Part: 2
SHELBY COUNT YT
CITY OF BARTLETT TENNESSEE and CHANCERY CO
BARTLETT BOARD OF ZONING APPEALS, OCT 03 Aig

 

Respondents. w. AARO ae
. TIME: BY:

 

 

FIRST AMENDED VERIFIED PETITION FOR WRIT OF CERTIORARI REVIEW

 

TO THE HONORABLE CHANCELLORS OF THE CHANCERY COURT OF SHELBY
COUNTY, TENNESSEE:
Come now the Petitioners, and as facts in support of their first amended Petition,
would show unto the Court as follows:
1. KEVIN MAYO and RHONDA MAYO (“Petitioners”) are adult resident
citizens of Bartlett, Shelby County Tennessee, and are the owners of
certain real property situated in Bartlett, Shelby County, Tennessee, and

more particularly known as property at 4464 Timmeron Cove. The

 
“q

Case 2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page2of37 PagelD 40

Petitioners are aggrieved by the decision of the Bartlett Board of Zoning
Appeals rendered on July 18, 2019, and thus have standing to bring this
action pursuant to Tennessee Code Annotated §27-9-101.

2. Respondent, City of Bartlett, Tennessee, is a municipal organization
chartered by the State of Tennessee, which may be served process
through the City Attorney, Edward McKinney, Jr., at 6060 Primacy
Parkway, Suite 100, Memphis, Tennessee 38119.

3. Respondent, Bartlett Board of Zoning Appeals ts an administrative body
created by and operating under the authority of the City of Bartlett,
Tennessee, which may be served process through the City Attorney,
Edward McKinney, Jr., at 6060 Primacy Parkway, Suite 100, Memphis,
Tennessee 38119.

4, This is an action, pursuant to Tennessee Code Annotated §27-9-101, for
certiorari review of certain zoning matters related to Petitioners’ property
as were reviewed by Respondent on July 18, 2019.

5. Jurisdiction is bestowed to the Shelby County Chancery Court to hear this
matter by virtue of Tennessee Code Annotated §27-9-104.

6. Venue is proper in Shelby County Chancery Court by virtue of Tennessee

Code Annotated §27-9-102.
‘ Case 2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page 3of37 PagelD 41

“

10.

11.

STATEMENT OF FACTS AND LAW
Petitioners, Kevin Mayo and Rhonda Mayo, purchased an RV cover and
had it installed in the backyard of their residence at 4464 Timmeron Cove,
Bartlett, Shelby County, Tennessee on or about June 2, 2019.
On June 3, 2019, Petitioners, Kevin Mayo and Rhonda Mayo, received a
“NOTICE OF VIOLATION?” from the Office of Bartlett Code Compliance
citing Petitioners for “Detached Storage Bld [sic] Building, No Permit”.
See attached Exhibit A.
That the Notice of Violation of June 3, 2019, did not specifically list or
describe which code or ordinance that Petitioners’ were required to have
obtained or violated. See attached Exhibit A.
That the Notice of Violation of June 3, 2019, incorrectly describes
Petitioners’ RV cover as a “Storage Bid [sic] Building”. See attached
Exhibit A.
That prior to placing RV Cover on their premises, Petitioner, Kevin Mayo,
reviewed the City of Bartlett Tennessee's website, under the section
entitled “When is a permit required?”. The answer that was also posted
on Bartlett's website did not list an RV cover as one of the items requiring

a permit. See attached Exhibit B.
Case 2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page 4of37 PagelD 42

“1

12.

13.

Petitioners relied on the items listed on Respondent's website as being an
accurate and complete list of items that would require obtaining any type
of permit prior to placing it on their property. See attached Exhibit B.
Petitioners noted that an RV cover was not one of the specific items listed.
See attached Exhibit B. That an RV cover does not fit the definition of a
building in that it has no doors or windows, it is open on both ends, not
permanently attached to the ground, and is not attached to their
residence. Based upon the foregoing, Petitioners proceeded with the
purchase and placement of the RV cover in their backyard without
applying for a permit. At some point after Petitioners placed the RV cover
in their backyard, Respondents modified the information on its website as
to when a permit is needed. See attached Exhibit C.

On June 4, 2019, Petitioner, Kevin Mayo, went to the Bartlett Code
Enforcement Office and met with a representative there with the intention
of submitting an application for a building permit. Petitioner, Kevin Mayo,
was advised by the representative that his RV cover was in violation of a
building code and he could correct the code violation by filing a request for
a variance. The representative did not advise Mr. Mayo which specific
building code that was violated due to the placement of an RV cover in his

backyard.
Case 2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page5of37 PagelD 43

14.

15,

16.

17.

18.

The Code Enforcement Representative then escorted Petitioner to the
office of the Bartlett Planning & Economic Development Department, and
was given a “Bartleit Board of Zoning Appeals Application for Variance
Approval”.

On or about June 20, 2019, Petitioners filed an “Application for Variance
Approval” with the Bartlett Planning & Economic Development Department
requesting “Positioning of RV Cover outside the set back on right side of
house facing Timmeron Cove”. See attached Collective Exhibit D

On July 18, 2019, Board of Zoning Appeals conducted a hearing on
Petitioners’ application for variance approval. The Board voted to not
approve Petitioner's application.

Prior to the hearing, Petitioners sent 48 written notices to all property
owners within three hundred (300) feet of their residence, advising them of
the scheduled hearing set July 18, 2019.

No private citizen appeared at the July 18, 2019, meeting in opposition to
the request for the variance. No correspondence, from any private citizen,
was introduced at said meeting in opposition to the requested variance.
That during said meeting, letters of support for approval from several

private citizens were read into the record. Several neighboring property
~“d

Case 2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page 6of37 PagelD 44

19.

owners addressed the Board in regard to the exceptional topographic
conditions present in the Mayos’ backyard.

Tennessee Code Annotated §13-7-207(3) sets forth the criteria required to
be established for the Board of Zoning Appeals to grant a variance.
Tennessee Code Annotated §13-7-207 states in relevant part as follows:

The beard of appeals has the power to:

(1) Hear and decide appeals where it is alleged by the appellant that
there is error in any order, requirement, permit, decision, or refusal made
by the municipal building commissioner or any other administrative official
in the carrying out or enforcement of any provision of any ordinance
enacted pursuant to this part and part 3 of this chapter;

(2) Hear and decide, in accordance with the provisions of any such
ordinance, requests for special exceptions or for interpretation of the map
or for decisions upon other special questions upon which such board is
authorized by any such ordinance to pass; and

(3) Where, by reason of exceptional narrowness, shallowness or
shape of a specific piece of property at the time of the enactment of
the zoning regulation, or by reason of exceptional topographic
conditions or other extraordinary and exceptional situation or
condition of such piece of property, the strict application of any
regulation enacted under this part and part 3 of this chapter would
result in peculiar and exceptional practical difficulties to or exception
or undue hardship upon the owner of such property, authorize, upon
an appeal relating to the property, a variance from such strict
application so as to relieve such difficulties or hardship; provided,
that such relief may be granted without substantial detriment to the
public good and without substantially impairing the intent and
purpose of the zone plan and zoning ordinance.

Tennessee Code Annotated §13-7-207, et seq. Emphasis ours.
oa)

Case 2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page 7of37 PagelD 45

20. = Article IX —- 232, Section 5B of the Bartlett Board of Zoning Appeals
Resolution also sets forth the criteria for the Board to grant a variance.

B. VARIANCES: CONDITIONS GOVERNING APPLICATIONS; PROCEDURES

Where,

° by reason of exceptional narrowness, shallowness or shape of a
specific piece of property at the time of the enactment of the Zoning
Ordinance, or

by reason of exceptional topographic conditions or other
extraordinary and exceptional situation or condition of such piece of

property,

the strict application of the Zoning Ordinance would result in peculiar and
exceptional practical difficulties to or exception or undue hardship upon the
owner of such property; to authorize, upon an appeal relating to the property, a
variance from such strict application so as to relieve such difficulties or hardship;
provided, that such relief may be granted without substantial detriment to the
public good and without substantially impairing the intent and purpose of the
Zoning Map and Zoning Ordinance.

A variance from the terms of this Ordinance shall not be granted by the Board of
Zoning Appeals unless and until the following requirements are met:

1. A written application for a variance is submitted demonstrating

a. That special conditions and circumstances exist which are peculiar
to the land, structure, or building involved and which are not
applicable to other lands, structures, or buildings in the same
district;

b. That literal interpretation of the provisions of this Ordinance would
deprive the applicant of rights commonly enjoyed by other
properties in the same district under the terms of this Ordinance.

c. That the special conditions and circumstances do not result from the
actions of the applicant.
Case 2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page 8of37 PagelD 46

“

d. That granting the variance requested will not confer on the applicant
any special privilege that is denied by this Ordinance to other lands,
structures, or buildings in the same district.

No non-conforming use of neighboring lands, structures, or buildings in
the same district, and no permitted or non-conforming use of lands,
structures or buildings in other districts shall be considered grounds for
the issuance of a variance.

2. Notice of public hearing shall be given as required in this Article.

3. The public hearing shall be held. Any party may appear in person, or by
agent or attorney.

4, The Board of Zoning Appeals shall make findings that the requirements of
. this Article have been met by the applicant for a variance.

5. The Board of Zoning Appeals shall further make a finding that the reasons
set forth in the application justify the granting of the variance,
and that the variance is the minimum variance that will make possible the
reasonable use of the land, building, or structure.

6. The Board of Zoning Appeals shall further make a finding that the granting
of the variance will be in harmony with the general purpose and intent of
this Ordinance, and will not be injurious to the neighborhood or otherwise
detrimental to the public welfare.

In granting any variance, the Board of Zoning Appeals may prescribe appropriate
conditions and safequards in conformity with this Ordinance. Violation of such
conditions and safeguards, when made a part of the terms under which the
variance is granted, shall be deemed a violation of this Ordinance and punishable
under Article XIll of this Ordinance.

Under no circumstances shall the Board of Zoning Appeals grant a variance to
allow a use not permissible under the terms of this Ordinance in the district
involved, or any use expressly or by implication prohibited by the terms of this
Ordinance in said district. See attached Exhibit E. ‘
Case 2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page9of37 PagelD 47

21.

22.

That exceptional topographic conditions along with other extraordinary
and exceptional situations and conditions are present in Petitioners’
backyard where the subject RV cover is located, thereby justifying the
granting of the requested variances, to wit: Due to the unique slope of
Petitioners’ backyard, they experience significant water drainage from
neighboring yards into and through their yard. Petitioners have had
extensive landscaping performed to address the drainage issue. The
drainage wash has still caused their yard to become unlevel over the
years. To attempt to come into compliance with the current building
codes, would require Petitioners to place the RV cover in the middle of
their backyard necessitating removal of a mature tree as well as
negatively impacting the drainage landscaping, thereby subjecting
Petitioners to peculiar and exceptional practical difficulties and undue
hardship, thereby meeting the conditions stated in Tennessee Code
Annotated §13-7-207(3) and Article IX — 232, Section 5B of the Bartlett
Board of Zoning Appeals Resolution, for the granting the necessary
variances that would allow Petitioners to retain the said RV cover in their
backyard.

That on August 12, 2019, Kimberly Taylor, Director of Planning &

Development sent a letter to Petitioners informing them that their
Case 2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page 10o0f37 PagelD 48

23.

24.

25.

“application for variances from the minimum front yard setback, the
accessory building height restrictions and the prohibition against
accessory structures encroaching in the front yard setback in the RS-15
Single Family Residential Zoning District” was denied by the Board at the
July 18, 2019 hearing. Ms. Taylor's correspondence stated only that “the
application did not satisfy the criteria for the issuance of a variance.” See
attached Exhibit F.

That granting Petitioners’ request for a variance would be without
substantial detriment to the public good and without substantially impairing
the intent and purpose of the Zoning Plans and Ordinances at issue.

That the August 12, 2019, correspondence was Petitioners’ first notice of
specific alleged building code violations necessitating a variance to allow
the RV cover to remain in their backyard. See attached Exhibit F.

That the Board’s decision was both arbitrary, capricious and has
unjustifiably limited Petitioners ability to utilize said property in accordance
with its current zoning classification of RS-15. That upon information and
belief, Petitioners allege that no representative of the Board of Zoning
Appeals or Code Enforcement personally made any visual inspection of

their premises. Such inspection would have revealed the presence of the

10
Case 2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page 11lof37 PagelD 49

26.

27.

28.

29.

30.

exceptional topographical conditions, thereby supporting the necessity of
the requested variance.

That the denial of the Mayos’ Request for a Variance by the Board of
Zoning Appeals was not based on or supported by any material evidence,
and unsupported by current City, State and Federal law.

By denying the grant of the requested variance, Respondent has denied
Petitioners their due process rights as guaranteed by the Due Process
Clause of United States Constitution and 42 U.S.C. §1983 (1996).

That prior to filing this cause of action, Petitioners have requested a copy
of the minutes of the Board’s Minutes for July 18, 2019, reflecting their
decision on Petitioners’ Request for a Variance, and were informed by a
representative of the Respondents that they had not yet been approved
and were unavailable.

Petitioners were wrongfully deprived of their ability and right to present
and pursue their application for Request for a Variance due to
Respondents failure to give the notice of which specific code sections that
they allegedly violated in placing the RV cover in their backyard.
Petitioners assert that unless a writ of certiorari issues to the Board of

Zoning Appeals, the matter is heard, and the aforementioned actions of

11
Case 2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page 12o0f37 PagelD 50

the Board of Zoning Appeals and the City of Bartlett are declared improper

and invalid, the rights of the Petitioners will be irrevocably harmed.

WHEREFORE PREMISES CONSIDERED PETITIONERS PRAY FOR THE
FOLLOWING RELIEF:

1. That this Honorable Court issue the Writ of Certiorari compelling the City
of Bartlett Tennessee and the Bartlett Board of Zoning Appeals to prepare
1) a complete certified transcript of the proceedings in this cause,
containing also all the proof submitted before the Board of zoning Appeals
at its July 18, 2019, hearing, and 2) a copy of the audio recording of the
July 18, 2019, hearing of this matter, and file same with the Court for
review by the Court in these proceedings.

2. That the Court review the decision of the Bartlett Board of Zoning Appeals
rendered on July 18, 2019.

3. That the Court grant the appropriated variances that would allow.
Petitioners’ RV Cover to remain in its current location in their backyard.

4, That the doctrine of Equitable Estoppel be invoked in favor of Petitioners
and foreclose any relief be granted to Respondents.

5. That the July 18, 2019, action of the Bartlett Board of Zoning Appeals

denying Petitioners’ Request for Variance be declared arbitrary,

12
Case 2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page 130f37 PagelD 51

capricious, and be declared invalid, be set aside and declared null, void
and of no legal effect.
6. That this matter be remanded to the Bartlett Board of Zoning Appeals for a

decision consistent with this Court’s order.

7. Respondents be awarded attorney fees and expenses pursuant to
42 U.S.C.§§1983 and 1988.

8. That the costs of this cause be taxed against the Respondent.

9. For other and further relief that Petitioners may be entitled to.

THIS IS PETITIONERS’ FIRST APPLICATION FOR
EXTRAORDINARY RELIEF IN THIS CAUSE.

THIS IS PETITIONERS’ FIRST APPLICATION FOR
WRIT OF CERTIORARI IN THIS CAUSE.

MILLER LAW FIRM

LN QZ

Henry W, Miller #016817
Attorneyfor Petitioners
3569 Summer Ave.
Memphis, TN 38122
901-327-3434
mifhenry@bellsouth.net

13
Case 2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page14o0f37 PagelD 52

VERIFICATION OF KEVIN MAYO

STATE OF TENNESSEE
COUNTY OF SHELBY

1], KEVIN MAYO, have read the foregoing petition and have personal knowledge of the
contents thereof, | swear under penalty of perjury that the foregoing petition is true and
correct to the best of my knowledge, information and belief.

LB
yo)

KEVIN M

7
Sworn and subscribed before me this BF day of October, 2019.

oe

NOTARY PUBLIC

 

q-C- ZE

My Commission Expires

> NOTARY :

~
=

N
Sf, vy
oye “Ho

On Expires
Case 2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page15o0f37 PagelD 53

VERIFICATION OF RHONDA MAYO

STATE OF TENNESSEE
COUNTY OF SHELBY

i, RHONDA MAYO, have read the foregoing petition and have personal knowledge of
the contents thereof, | swear under penalty of perjury that the foregoing petition is true

and correct to the best of my knowledge, information and belief.

WWMVanye

RHONDA MAYO /

Sworn and subscribed before me this BR day of October, 2019.

oC —.

oe PUBLIC

F-6- ZZ.
pb yyy,

we
. ant Mic,

~
os
Sg!

My Commission Expires
Yes TATE.

= i TENNESSEE:
2 4 NOTARY A

0, PUBLIC.
5%, Yo teceaeeee aS ey
% Ny, sO co wie”

N
Finny sLeunepe®
"SSig a Expires
Case 2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page 16o0f37 PagelD 54

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the
foregoing has been served on the following by email and U.S. Mail postage
prepaid, this 3rd day of October, 2019:

Edward McKinney, Jr., Esquire
Bartlett City Attorney

6060 Primacy Parkway, Ste 100
Memphis, TN 38119

  
 

 

. MILLER #016817
“Case '2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page 17 of 37 PagelD 55

FIAT

 

Issue a Writ of Certiorari prayed for herein to the City of Bartlett Tennessee and

Bartlett Board of Zoning Appeals.

JIM KYLE

CHANCELLOR

Date: DLP | 1014

 

 

ATRUE COPY-ATTEST

CET RM,

Aaron Hall, Cjerk,& Master
a = ILE Lot

 

 
5
>»

” Case’ 2:19-cv-02700-JTF

am EQUIPMENT/DEBRIS/GARBAGE/EXTERIOR srorage 2

, ‘9
oO ILLEGAL STORA GE OF RV 'SICAMPERS/TRATLERSIB OATSIRECREATIONAL: VEHICLES

3
Ae ‘MAKE THE NECESSARY REPAIRS, ALTERATIONS OR IMPROVEMENTS TO. THis PROPERTY: “TO BE

rod OLICK. OR MIOLALTION PagelD 56 |

OCCUPANT/OWNER: A re uf Tr MME Br DATE: A om So 2
| INSPECTO LE H @ ZL

DESCRIPTION OF VIOLATION CORRECTION ORDER:

Sula

 

ADDRESS:

0 OVERGROWN GRASS/WEEDS at
C1 REQUIRES EDGING/WEEDEATED v
[1] OVERGROWN FLOWER BEDS ! __
Oo OVERGROWN SHRUBS ae

EY POOL STAGNANT/DILAPIDATED
O PEELING PAINT_<

a ROTTEN WOOD.
4 [REPAIRSECURE FENCE/GATE :

Ci BASKETBALL GOALRAMPSIN STREET/RIGHT OF WAY. “i -, ue
“nh . : . Te
sh wo . . oo

ta

"ee

. ‘
A

 

Be

  

+ Be
“ye

oO STORING OVERSIZED COMMERCIAL YERICLES Bi nismeNyiAL “BBhact, as oo GYWR ‘OR MORE THAN 6 ERIS):

aes “ee ae eee.

 

 

 

 

 

 

 

 

Oo INOPERABLE VEHICLES fete Bg we ow.
a ee = ro. cf - a :
C TRASH BA ‘GSIGARBAGE CARTS/DEBRIS/YARDIWASTE PLACED! @ CURB PRIOR TC TO PICK-UP DAY. . wal
. SLs may . -_ at
[J DRAINING WATER ONTO GROUND, ROR POLLUTING a ge
. aft » ena . eS
C1 SIGN ORD. VIOL. a n
7 PARKING ~ } a
Ted ia. Fis Br fs DS ps fe
ome 7 LLPT el thse 2 \) ee. Fe 22. EM L.
véRsioccUPaNts OR PARTIES OF NEEREST O OF SAID PROPERTY SHALL HAVE, “9

 

DATE OF THIS NOTICE TO: lot sa} gf

 

“k

" COMPLIANCE WITH THE CODE(S) OR.,i,. 7’ oe
+ i - . “%

B) CONTACT CODE COMPLIANCE AND REQUEST MORE TIME TO BRIN G THE PROPERTY INTO COMPLIANCE
a #

Cc) _ EXERCISE THE RIGHT TO APPEAL (APPEAL MUST BE MADE WITHIN 10 DAYS OF or pares me)

Any person failing to comply with a notice: of violation or. order seryed in accordance wiih § 13-107 shall be deemed guilty o!
misdemeanor or civil infraction as determined by the local municipality, and the violation shall be deemed a strict liability offense.

the notice of violation is not complied with, the code official shall institute the appropriate proceeding at law or in equity to restra:
correct or abate suchsviolation, or to require the removal or-termination of the unlawful occupancy of the siructure in violation of €.
provisions of thif code pr of the order or direction made pursuant theret,Any action or repairs taken by-the anthority havit
jurisdiction on such premises shall be charged against the real estate upon: which the ‘structure is located and shall bea lien upon sut
réal estate. All repair costs are to include but not necessarily be limited to the following: Cee.
(a) Construction cost including removal and disposal, temporary repairs and barricading, materials: and labor cost.

(b) Administrative cost of one hundred dollars rs (8100 00) or fifteen percent (15 %), whichever j is greater,

6382 STAGE ROAD EXHI BIT A

BARTLETT CODE COMPLIANCE
      

| ‘Lo-cv-0a700,5tF-4mp 2 GAT MeL a9. Pave 19.08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
: a1 Wahsi Page 1 of
Bartlett, TNs Oficial Wepele imp Document 1-2 Filed 10/15/19 Page 20 0f37 Pagelpse *88°!°

I

 

ot

Categories

When is a permit required? All Categori
A permit is required for any alteration or repair fo a building, any new building, fence, =—
= 2-Footer-FAQs

swimming pool, sign (new or face change), detached building, siding, decks, and special

events. Separate permits are necessary for plumbing, electrical, mechanical & gas piping if = Athletics
these particular trades are being done. These subcontractor permits can only be obtained . Barto Betrome Syn
eam

by licensed contractors of that trade. This list might not be all inclusive. For additional .
information, please contact Code Enforcement at (901) 385-6425. . Bartlett Station Municipal

= Business Licenses
" Citizen Services
= City Government

= Cede Compliance
= Code Enforcement

Show All Answers
4. When is a permit required? » Engineering Department
= Eamily Assistance

2. How do | obtain a Permit Application Form & how Jong is the permit valid? WAS
Commission

¥ Code Enforcement

 

 

3. What documents do | need to bring along to apply for a permit? = Family Funds Program
4, How do I schedule an inspection? *» Finance Department
5, Why are inspections needed? = Fire Department

= Garbage Collection

= General Information

= Holiday Lighting Contest
= Home Page

= Parks & Recreation

= Performing Arts Center

= Planning & Economic
Development

= Police Department
= Property Tax
= Public Works

= Purchasing

= PW- Animal Shelter-
Contral

= Recreation & Fitness
Center

6. What types of inspections are required?
7. If |have a technical question about my project, who should i contact?

 

\ = Senior Center

= Singleton Community

Center
= Utility Water Billing
= Wastewater Treatment
= Water Treatment

= Yard of the Month and
Civic Pride

 

 

Contact Us Helpful Links FAQs

“ot BARS . .
“OF BARS. City of Bartlett Rartlett City Schools What are the husiness hours for Rartlett City Halt?

https://www.cityofbartlett.org/Faq.aspx?QID=63 9/10/2019
EXHIBIT C
” Bartlett, TN.- Official Website Page z of

“e: Gase2:19- Prod Wslddeanmanidk Gres Welly Nevedabey 15/ hherk a6 Fradistat fvotePagelD 59-

 

 

“y City Office Locations What voting district do | live in?
Mayor A. Keith McDonald . Cammercial Appeal Daily Newspaper How do | contact my Federal, State and Local
Shelby County Government representatives?

Where do | go for new Utility Services?

How do | obtain a business license?

Employee Email Access

x)

Employee Portal

ER

EMPLOYEE
PORTAL

 

 

 

 

 

 

 

 

https://www.city ofbartlett.org/Faq.aspx?QID=63 9/10/2019
" Case’ 2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page 22 of 37 PagelD 60

 

Bartlett Planning and , 2
Economic Development Department Bartlett Board of. Zoning Appeals
6382 Stage Road, P.O. Box 341148 1 1 I
Barete TN 38184-1148 Application for Variance Approval
901-385-6417 FAX 901-385-6419
www.cityofbartlettLorg

 

 

 

_
Property Address for which Variance Is Requested Byb 4 Li pptteo of Co y¥o—

 

Description of Variance Requested (separate letter or sheet may be attached)

betiewiwe ot RV « Cover uke tole Pha. 2 bat oat
9 J Tis Foon ps/ Cae.

 

Property Owner hen pv ot R / nota Lay & Phone_ GO £22-MP7

 

 

Company Name
Address L¥ he Fem akool Cave LPF res
Applicant Leora + Bf bn of, a JU yD Phone FO? 32-/F F

 

 

Company Name Fax

Address LYb4 Tom gkeoe! Love. LE Tod Fey

 

Submitted by Ve Layo ZH bf

(printed name) (signature) (date)

Email Address KA 4OVo LS 2a ol, tvmPhone GO/- £II-NE F_Fax

Attach a checked-off “Variance Checklist” and all items required therein.
Include a fee of $300.00 with this application (check payable to the City of Bartlett).

Provide an electronic PDF file of the plans. Note that an updated electronic file is required when
plans are revised, The electronic file shall be labeled with the project name and accurately dated.

I, the property owner(s) hereby authorize the filing of this application.
Kewiol Lage : EH) tyes

( print name) (signature) Lo (date)

COLLECTIVE |

EXHIBIT D

bza_var.dac. 1/2/2018 Page | of 2
 

. Casé 2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page 23 0f 37 PagelD 61

 

Barilett Planning and
Economie Development Department
6382 Stage Road, P.O. Box 341148
Bartlett, TN 38184-1148
901-385-6417 FAX 901-385-6419
www, cityofbartlettorg

 

Variance Checklist

 

The applicant shall provide the following infor-
mation twenty (21) days prior to the scheduled
hearing date.

This information shall be provided on sheets 814"
x 1]" in size or folded to that size. Ten (10) sets
of this information shall be submitted, with
each set containing one copy of each document.

1. This application form.
Y 2. A Plot Plan showing subject property and

public street rights-of-way. If the property is

encumbered by easements, show the type
and location on the Plot Plan.

Y 3. The names and addresses of all property
owners within three hundred (300) feet of
the applicant's property or a minimum of ten
(10) property owners, whichever is greater.

VA One copy of the names and addresses
required in #3 above on self-adhesive
mailing labels.

Y. 5. A Vicinity Map showing the subject prop-
erty and all parcels within the distances

described in #3 above. Every parcel shall
indicate the owner's name and the street that

each parcel fronts upon.

IN

A wiitten explanation demonstrating how
the following requirements are met.

a. Special conditions and circumstances
exist which are peculiar to the land,
structure, or building involved and
which are not applicable to other lands,
structures, or buildings in the same
district.

b. Literal interpretation of the provisions
of this Ordinance would deprive the

IB,

applicant of rights commonly enjoyed
by other properties in the same district
under the terms of this Ordinance.

c. The special conditions and circum-
stances do not resuit from the actions of

the applicant.

d. Granting the variance requested will not
confer on the applicant any special
privilege that is denied by this Ordi-
nance to other lands, structures, or
buildings in the same district.

(Note: “No non-conforming use of neigh-
boring lands, structures, or buildings in the
same district, and no pennitted or non-
conforming use of lands, structures or
buildings in other districts shal! be con-
sidered grounds for the issuance of a

variance.”) —~

Any other information deemed necessary
and requested by the Board.

The applicant should attend the meeting of the Board
of Zoning Appeals, to present and answer questions on
this application. The meeting is normally at 6:30 p.m.
on the third Thursday of each month, at City Hall,

6400 Stage Road.

Questions also may be sent by email to the
Department’s planners:

¢ Kin Taylor, ktaylor@cityofbartlett.org

¢ Sam Harris, samharris@cityofbartlett.org

e Leslie Brock, leslie.brock@cityofbartlett.org
« Alex Barthol, abarthol@cityofbartlett.org

___ INCOMPLETE APPLICATIONS WILL NOT BE PROCESSED

bza_var.doc, 1/2/2018

Page 2 of 2
p Document 1-2 Filed 10/15/19 Page 24o0f37 PagelD 62

oa 3

aR
ron
niin

immeron’
feats
eateee

 

 

 

 

tae ee if: :
tree DMT oe ae i
onal Sera ta wl eae Namen rn Fi pe
ABR ETO ne i
‘ ae J i free eer ncortapet ge
i Soe

if

i has

MU ett ateel

a lictewt ind 2
mul

Mirco, ints ed
2

Lae ae

 
se Casé 2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page 25 of37 PagelD 63

CV Bartlett TN 38135

WHITESIDE JAY D & KIMBERLY L 4510 TIMMERON
CLEMENTS JERRY D & LYNNE C 4502 TIMMERON CV Bartlett TN 38135
POTTER JEFFREY A & LORIA 4501 GLENCHASE DR Bartlett TN 38135
COX WILLIAM EJR & CATHERINE K 4490 TIMMERON CV Bartlett TN 38135
ADAMS YOLAND & REGINALD 4492 GLENCHASE OR Bartlett TN 38135
SHIRLEY BONNIE L 4485 ANDAMAN CV Bartlett TN 38135
MILLER HENRY WH! & LORIL 4482 TIMMERON CV Bartlett TN 38135
MCCASKEY JAMES P & CARLA M 4483 GLENCHASE DR Bartlett TN 38135
PHIFER JAMES F & MARGARET E 4472 TIMMERON CV Bartlett TN 38135
COX MAURIE F 4473 GLENCHASE OR Bartlett TN 38135
TUCKER LARRY & GINA . 4470 GLENCHASE DR Bartlett TN 38135
MAYO KEVIN J 4464 TiIMMERON CV Bartlett TN 38135
POTTER MICHAEL W & MARILYN E 4463 GLENCHASE DR Bartlett TN 38135
BRIGGS WILLIE A & CHARLENE 4461 ANDAMAN CV Bartlett TN 38135
VAUGHN DWAYNE A 6393 BRISTOLGLEN DR Bartlett TN 38135
BERRY ANTHONY & CERELA D 6405 BRISTOLGLEN DR Bartlett TN 38135
MCCARVER DAVID G & LINDA R 6415 BRISTOLGLEN DR Bartlett TN 38135
KARPICKE DOUGLAS R & MELISSA A 6425 BRISTOLGLEN DR Bartlett TN 38135
PIERCE FAMILY TRUST 4431 {NNISWOOD CV Bartlett ITN 38135
PENA RALPH H & PAMELA J 4426 INNISWOOD CV Bartlett TN 38135
GIOVE JUDITH K 4431 GLENCHASAE DR Bartlett TN 38135

 

—-—--__—__—_NIELSEN-ROBIN-& KAREN--——_——443.4- —G LENEHASE—DR—Bartlett —TN — 38135
FLEMING AARON AND MARY ROGERS (RS) 6406 INNISWOOD DR Bartlett TN 38135

FLOHR CHRISTIAN R & VANESSA M 4493 GLENCHASE DR Bartlett TN 38135
MASSENGILL BOBBY E-& LILLY Cc 4480 GLENCHASE DR Bartlett TN 38135
WOOD ALICIA L & JOSHUA W 4471 ANDAMAN (CV Bartlett TN 38135
GRIFFITHS MICHAEL LAND LYRAM GRIFFITHS 4462 GLENCHASE DR Bartlett TN 38135
MCKINNEY STANLEY R & BARBARA F 6443 BRISTOLGLEN DR Bartlett TN 38135

'  MCCALEB HUNTER R 4430 GLENCHASE DR Bartlett TN 38135
FLOW TONY G & REBECCA W 4418 INNISWOOD CV Bartlett TN 384135
HINES JUAUNI J 4417 INNISWOOD CV Bartlett TN 38135

JOHNSON HAROLD L 6383 BRISTOLGLEN DR Bartlett TN 38135

HILTON BEVERLY AND DUANE L HILTON 4450 GUINEVERE LN Bartlett TN 38135
ALLEN SAMUEL CJR & DONNAM 4488 GUINEVERE LN Bartlett TN 38135
STRICKLAND WENDELL G & LAURA L 4481 TIMMERON CV Bartlett TN 38135
FONVILLE ERIC N & DORIS E 4498 GUINEVERE LN Bartlett TN 38135

a BOLLER WILLIAM A & CYNTHIA 4430 GUINEVERE LN Bartlett TN 38135
BIANCH] RONALD & ELLA 4425 INNISWOOD CV Bartlett TN 38135
MASON BEN W AND SHERRIE L MASON 4440 GUINEVERE LN &@artlett TN 38135
HOWARD JOHN G & MAUREEN J 4461 TiIMMERON CV Bartlett TN 38135
NOTTO MICHAEL T & APRIL 6346 BRISTOLGLEN DR Bartlett TN 38135
BELLAMY JOYCE C 4478 GUINEVERE EN Bartlett TN 38435
CORDRAY ROBERT J 4471 TIMMERON CV Bartlett “TN 38135

GREER VERNON & LUTICIA R 4479 GUINEVERE LN Bartlett TN 38135

COBB EL & KATHLEEN 4491 TIMMERON CV Bartlett TN 38135
RODGERS CARLESLY & JACQUELINE K 4510 GUINEVERE LN Bartlett TN 38135
CHRISTIAN TOMMIE L REVOCABLE LIVING 4503 TIMMERON CV Bartlett TN 38135
KUGELE SEAN C AND TAMMY L CATER {RS) 4468 GUINEVERE LN Bartlett TN 38135
CHRISTY SHEENA R & CLIFFORD T 4500 GiLENCHASE DR Bartlett TN 38135
Case 2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page 26o0f37 PagelD 64

Cre EER TRIER
os uN STWIMERON, CV, a Ne

aaa oY ‘hed eke eer cae i

 

bate nik

 

Catt

* ~ ‘
ares a GUINEVERE LN Agee Pasion
in PO Ea Te
meh! i

oe

Hs

Ratan tie yeu
Lela =o) ie |

Toone LN}: Ge CN fe Biteaeas Sp eS
| ie

Yaka0 oo i eae
fs HOREAM wv, VAS GUINEVERE UN SP ies
: , A 4 trate bag ert ag
epee

by i
yaaa RET
DREAM Cvg

: Sota 4731 anes .
roses aRISTOLS [BRISTOL

 

i ay fe 1
' ne SAO TRA aA
Wen yer TARR EU NIKO nes

 
* Case'2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page 27 of 37 PagelD 65

To: The Bartlett Planning Commission- Board of Zoning Appeals
From: Kevin Mayo, 4464 Timmeron Cove

| recently had an awning installed to protect our newly purchased motorhome. The awning is
open and free-standing with rebar anchoring. Upon reading the on-line Bartlett Permit
requirements, | did not interpret that a permit would be required. However, after installation, |
received a citation which stated a permit was required and later learned that the placement
does not align with the code for corner lots. Therefore, [am now requesting for a variance
approval to allow the awning to remain as installed for the following reasons:

We consider Bartlett a great place to live, work, raise a family, and retire.

My wife recently retired from Medtronic and | work part-time with hope to retire in five
years; in April of this year we purchased a motorhome with the plan to store It in the
backyard to allow us to travel often and on an ad-hoc basis.

The motorhome purchase was a significant financial Investment and we want to
protect it fram damage by the weather, therefore, the awning was installed in our
baekyard-

My wife and I purchased the corner Jot in 1998 without knowledge that use of the
corner back/side yard would be limited by Bartlett Code and that, effectively, we have
to treat it as if we have two front yards; this significantly reduces the useful yardage of
our Jot.

The awning is placed behind our fence, is the same color as the cement style fence, and
completely covered by trees on one side; residents who are not on a corner lot are
allowed to have awnings and structures behind their fence.

Our backyard has been strategically landscaped to manage the significant water
drainage from the neighboring yards through our yard, although the drainage wash has
still caused the yard to become unlevel over the years; to move the awning to code
specifications for a corner lot would place the awning in the middle of the backyard,
require tree removal, and impact the drainage landscaping.

Based upon the environmental impact of moving the awning to code placement and our
effort to make it aesthetically blend with the existing fence, we ask that you approve this

requested variance.

Thank you for your consideration, May you have a blessed day.
Case 2:19-cv-02700-JTF-tmp Document 1-2. Filed 10/15/19 Page 28 of 37 PagelD 66

a a cee
Mata en at Ns
HN eee NESE SO
Ona
aa es ar

Eat

 

 
Case 2:19-cv-02700-JTF-tmp |Document 1-2 Filed 10/15/19 Page 29 0f 37 PagelD 67

     

 

 

 

aoe th

ere aes SS Tee

fe ie aa Sie é
a Ee f ae a seh i
Bs rome branletey ret

“

fi,
f

itt

f 4

ATA CRO er cee aero

ep rt es eo re a fet yy ae

ae a abe ets ne re
. Pua oe : uM ie Res hae AH i pet : ”

3 5a a Bel 3? i pe ae Late ie mon if : is ne Soe: z f af aye ASA ; Be é mua
CE EEC SENG) (ZEIGE CAN GR

ha Ha ide i . a 2

 

FS
”

 

F
E
19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page 300f37 PagelD 68

Case 2

baer

esi
ee

M

a

a Boh oh
iva ree

Ml
eS

is
Ve

attire armed
a

as

 
Case 2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page 31of37 PagelD 69

 
    

 

 

 

 

 

 

 

 

 

in € Ge

Oo Pat AY me!

 

 

 

 

 

_— Ss —

 

joe B
| Os

1 eee

{
If

6 4

I /t,Ba8 ier

 

 

.
oa oe | 0
: PIS ed 8@ FT | I$ 000 34 AT
ee ee
: " RBparere | 7 “yori a

|
I |n eer 1 ryigseet |
lg | 2B | ¢,
{ ¥
| I
a fee ye
aaa
QW Or Bia
jee pret be *
|
pee Ny 3 |
0 LR hy . :
Se ya ale ap tlh gh
He 14g je 13 TAP
[tip a0? | 4 fijBu0 S867 (ts, (4B ey
IR Ie ile |
[ Af

 

 

~_— —_

 

 

 
* Casé 2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page 32 o0f37 PagelD 70

Zoning Ordinance
for the City of
Bartlett,. Tennessee

Mayor
Keith McDonald
Emily Elliott . Aldermen - Bobby Simmons
David Parsons Jack Young
W.C. "Bubba" Pleasant Rick Faith

ADOPTED BY THE BOARD OF MAYOR AND ALDERMEN
JULY, 1980

Prepared by
Bartlett Department of Planning and Economic Development

EXHIBIT E
“ Case’ 2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page 33 0f37 PagelD 71

Change 1, January 18, 2009 A--IX-231

ARTICLE IX.
BOARD OF ZONING APPEALS

Section 1 - Establishment

A Board of Zoning Appeals is hereby established, which shall consist of five (5)
members to be appointed by the Mayor and approved by a majority of the
membership of the Board of Mayor and Aldermen, each for a term of three (3)
years. The Board shall consist of at least one (1) member of the Board of Mayor
and Aldermen, one (1) member of the Municipal Planning Commission and one
(1) member of the Community Design and Review Commission. Members of the
Board of Zoning Appeals may be removed from office by the Board of Mayor and
Aldermen. Vacancies shall be filled by the Board of Mayor and Aldermen for the
unexpired term of the member affected.

Section 2 -Proceedings of the Board of Zoning Appeals

The Board of Zoning Appeals shall adopt rules necessary to the conduct of this
Ordinance. Meetings shall be held at the call of the chairman and at such other
times as the Board may determine. The Chairman or, in his absence, the acting
Chairman, may administer oaths and compel the attendance of witnesses. All

meetings shall be open to the public.

The Board of Zoning Appeals shall keep minutes ofits proceedings, showing the
vote of each member upon each question, or if absent or failing to vote indicating
such fact, and shall keep records of its examinations and other official actions,
all of which shall be a public record and be immediately filed in the office of the

Board.
Section 3 -Hearings; Appeals; Notice
(Amended by Ord. 02-16, 12/10/02)

Appeals to the Board of Zoning Appeals concerning interpretation or
administration of this Ordinance may be taken by any person aggrieved or by
- any officer or bureau of the governing body of the City affected by any decision
of the Building Official. Such appeals shall be taken within a reasonable time,
not to exceed sixty (60) days or such lesser period as may be provided by the
rules of the Board, by filing with the Building Official and with the Board of
Zoning Appeals a Notice of Appeal specifying the grounds thereof. The Building
Official shall forthwith transmit to the Board all papers constituting the record
upon which the action appealed from was taken. The Building Official shall also
transmit to the Planning Commission notice of the appeal. The Board of Zoning
Appeals shall fix a reasonable time for the hearing of appeal, give public notice
thereof as well as due notice to the parties in interest, and decide the same
7 oe

- Change 1, January 18, 2009

“ Case’2:19-cv-02700-JTF-tmp Document 1-2. Filed 10/15/19 Page 34 of 37 PagelD 72

A--TX-282

within a reasonable time. At the hearing, any party may appear in person or by
agent or attorney.

At least fifteen (15) days notice of the time and place of the Public Hearing shall
be published in a newspaper of general circulation in the City, and written
notice given residents whose property is within three hundred (800) feet of the
site or a minimum of ten (10) property owners, whichever results in the greater
number of notices, for Administrative Review and Variance cases. The applicant
shall provide a vicinity map showing the property which is the site of the
application and all parcels of property required to be notified. Such vicinity
maps shall show any and all streets, roads, or alleys and shall indicate the
owner's name and dimensions of each parcel of property shown. The applicant
shall also provide a list of the names and addresses of the owners of property

shown on the vicinity map.
Section 4 - Stay of Proceedings

An appeal stays all proceedings in furtherance of the action appealed from,
unless the Building Official, from whom the appeal is taken, certifies to the
Board of Zoning Appeals, after the notice of appeal is filed with him, that by
reason of facts stated in the Certificate, a stay would, in his opinion, cause
imminent peril to life and property. In such case proceedings shall not he stayed

. other than by a restraining order which may be granted by the Board of Zoning
Appeals or by a court or record on application, on notice to the Building Official

from whom the appeal is taken and on due cause shown.
Section 5 - Powers and Duties

(Amended by Ord. 02-16, 12/10/02)
The Board of Zoning Appeals shall have the following powers and duties:

A. ADMINISTRATIVE REVIEW

To hear and decide appeals where it is alleged by the appellant there is error in
any order, requirement, permit, decision, or refusal made by the Building
Official or any other administrative official in the carrying out or enforcement
of any provision of this Ordinance; and for interpretation of the Zoning Map.

B. VARIANCES: CONDITIONS GOVERNING APPLICATIONS;
PROCEDURES

Where,
© by reason of exceptional narrowness, shallowness or shape of a specific

Piece of property at the time of the enactment of the Zoning Ordinance,
or
. Case’ 2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page 35 o0f37 PagelD 73

Change 1, January 13, 2009 A--IX-233
° by reason of exceptional topographic conditions or other extraordinary
and exceptional situation or condition of such piece of property,

the strict application of the Zoning Ordinance would result in peculiar and
exceptional practical difficulties to or exception or undue hardship upon the
owner of such property; to authorize, upon an appeal relating to the property,
a variance from such strict application so as to relieve such difficulties or
hardship; provided, that such relief may be granted without substantial
detriment to the public good and without substantially impairing the intent and
purpose of the Zoning Map and Zoning Ordinance.

A variance from the terms of this Ordinance shall not be granted by the Board
of Zoning Appeals unless and until the following requirements are met:

1. A written application for a variance is submitted demonstrating

a. That special conditions and circumstances exist which are peculiar
to the land, structure, or building involved and which are not
applicable to other lands, structures, or buildings m the same

district; .
b. That literal interpretation of the provisions of this Ordinance

would deprive the applicant of rights commonly enjoyed by other
properties in the same district under the terms of this Ordinance.

Cc. ‘That the special conditions and circumstances do not result from
the actions of the applicant.

d. That granting the variance requested will not confer on the
applicant any special privilege that is denied by this Ordinance to
other lands, structures, or buildings in the same district.

No non-conforming use of neighboring Jands, structures, or buildings in
the same district, and no permitted or non-conforming use of lands,
structures or buildings in other districts shall be considered grounds for

the issuance of a variance.
2. Notice of public hearing shall be given as required in this Article.

3. The public hearing shall be held. Any party may appear in person, or by
agent or attorney.

4, The Board of Zoning Appeals shall make findings that the requirements
of this Article have been met by the applicant for a variance.

5. The Board of Zoning Appeals shall further make a finding that the
reasons set forth in,the application justify the granting of the variance,
"as Casd 2:19-cv-02700-JTF-tmp Document1-2 Filed 10/15/19 Page 36o0f37 PagelD 74

Change 1, January 13, 2009 A--IX-234
- and that the variance is the minimum variance that will make possible
the reasonable use of the land, building, or structure.

6. The Board of Zoning Appeals shall further make a finding that the
granting of the variance will be in harmony with the general purpose and
intent of this Ordinance, and will not be injurious to the neighborhood or
otherwise detrimental to the public welfare.

In: granting any variance, the Board of Zoning Appeals may prescribe
appropriate conditions and safeguards in conformity with this Ordinance.
Violation of such conditions and safeguards, when made a part of the terms
under which the variance is granted, shall be deemed a violation of this
Ordinance and punishable under Article XIII of this Ordinance.

Under no circumstances shall the Board of Zoning Appeals grant a variance to
allow a use not permissible under the terms of this Ordinance in the district
involved, or any use expressly or by implication prohibited by the terms of this |
Ordinance in said district.

C. BOARD HAS POWERS OF ADMINISTRATIVE OFFICIAL ON
APPEALS; REVERSING DECISION OF THE BUILDING

OFFICIAL

In exercising the above mentioned powers, the Board of Zoning Appeals may, so
long as such action is in conformity with the terms of this Ordinance, reverse or
affirm, wholly or partly, or may modify the order, requirement, decision, or
determination appealed from and may make such order, requirement, decision,
or determination as ought to be made, and to that end shall have the powers of
the Building Official from whom the appeal is taken.

The concurring of a majority of the Board of Zoning Appeals shall be necessary
to reverse any order, requirement, decision, or determination of the Building
Official, or to decide in favor of the applicant on any matter upon which it is
required to pass under this Ordinance, or to effect any variation in the

application of this Ordinance.
Section 6 -Appeals from the Board of Zoning Appeals

Any person or persons, or any board, tax payer, department, board or bureau of
the City aggrieved by any decision of the Board of Zoning Appeals may seek
review by a court of record of such decision, in the manner pro vided by the laws

of the State of Tennessee.

All decisions and findings of the Board of Zoning Appeals on appeals or upon
applications for variances shall in all instances be final administrative decisions.
" Case 2:19-cv-02700-JTF-tmp Document 1-2 Filed 10/15/19 Page 37 of 37 PagelD. 75

‘A, Keith MeDonald, Mayor

 

August 12, 2019

_ Mr. Kevin Mayo
Ms. Rhonda Mayo
4464 Timmeron Cove
Bartlett, TN 38135 , vom

Decision of Board of Zoning Appeals on application for variances from the minimum
front yard setback, the accessory building height restrictions, and the prohibition against
accessory structures encroaching into-the front yard setback in the “RS-15~ Single Family
Residential Zoning District. :

Re:

Dear Mr. and Ms, Mayo:

_ This is to confirm that your application for ‘variances from the minimum front yard
setback, the accessory building height restrictions, and. the prohibition against accessory
structures encroaching info the front yard setback in the “RS-15” Single Family Residential
Zoning District was heard by the Board of Zoning Appeals on July 18, 2019. The Board
determined that the application did not satisfy the criteria for the issuance of a variance and |
denied your application. There is no administrative appeal of this decision. Any challenge must
be filed in the appropriate. court, within. .sixty_(60).deys from the.date.of.this-letter. ee

 

Very truly yours,

Kimberly Taylor
Director of Planning & Economic Development

EXHIBIT Fo

6400 Stage Road « P.O. Box 341148 « Bartlett, Tennessee 38134-1148 » 901-385-6400
